This opinion will be unpublished and
                        may not be cited except as provided by
                        Minn. Stat. § 480A.08, subd. 3 (2014).

                             STATE OF MINNESOTA
                             IN COURT OF APPEALS
                                   A15-0744

                                 State of Minnesota,
                                     Respondent,

                                         vs.

                               Shawn Theodore Hoshal,
                                     Appellant.

                               Filed January 19, 2016
                                      Affirmed
                                  Klaphake, Judge*

                             Itasca County District Court
                               File No. 31-CR-14-1354

Lori Swanson, Attorney General, St. Paul, Minnesota; and

John J. Muhar, Itasca County Attorney, Todd Webb, Assistant County Attorney, Grand
Rapids, Minnesota (for respondent)

Cathryn Middlebrook, Chief Appellate Public Defender, Rochelle R. Winn, Assistant
Public Defender, St. Paul, Minnesota (for appellant)

      Considered and decided by Bjorkman, Presiding Judge; Smith, Judge; and

Klaphake, Judge.




*
 Retired judge of the Minnesota Court of Appeals, serving by appointment pursuant to
Minn. Const. art. VI, § 10.
                         UNPUBLISHED OPINION

KLAPHAKE, Judge

       Appellant asserts that he is entitled to withdraw his guilty plea to first-degree driving

while impaired (DWI), arguing that his plea was not intelligently made because he was not

notified of the mandatory conditional-release term until after sentencing.             Because

appellant was given sufficient notice of the mandatory conditional-release term, we affirm.

                                      DECISION

        A defendant must be allowed to withdraw his guilty plea at any time if it is

“necessary to correct a manifest injustice.” Minn. R. Crim. P. 15.05, subd. 1. “A manifest

injustice exists if a guilty plea is not valid.” State v. Raleigh, 778 N.W.2d 90, 94 (Minn.

2010). We review the denial of a plea-withdrawal motion under the manifest injustice

standard de novo because “[a]ssessing the validity of a plea presents a question of law.”

Id. To be valid, a guilty plea “must be accurate, voluntary and intelligent.” State v. Trott,

338 N.W.2d 248, 251 (Minn. 1983). Hoshal challenges only the intelligence requirement,

which “ensures that a defendant understands . . . the consequences of his plea.

‘Consequences’ refers to a plea’s direct consequences, namely the maximum sentence.”

Raleigh, 778 N.W.2d at 96 (citations omitted).

       Before accepting a guilty plea for a felony DWI offense, the district court must

“ensure defense counsel has told the defendant and the defendant understands . . . [that] a

mandatory period of conditional release will be imposed to follow any executed prison

sentence.” Minn. R. Crim. P. 15.01, subd. 1(6)(k). “[A] conditional-release term for the

statutorily enumerated offenses is mandatory and nonwaivable.” State v. Henthorne, 637


                                               2
N.W.2d 852, 855 (Minn. App. 2002), review denied (Minn. Mar. 27, 2002). Any sentence

that omits a mandatory conditional-release period is therefore unauthorized. State v.

Humes, 581 N.W.2d 317, 319 (Minn. 1998). But an unauthorized sentence may be

modified when a defendant “has notice that a correction is required and has not developed

a crystallized expectation as to the finality of the sentence.” Martinek v. State, 678 N.W.2d

714, 718 (Minn. App. 2004).

       Hoshal pleaded guilty to first-degree driving while impaired, based on three or more

qualified prior driving incidents; driving after cancellation; driving without insurance; and

expired registration. During the plea colloquy, Hoshal stated that he understood the

sentence was a presumptive commit to prison for 54 months, with a range between 46 and

64 months. The presentence investigation ordered by the district court did not note the

mandatory conditional-release period in the recommendation or in the “Minnesota

Sentencing Guidelines Review.” But the sentencing worksheet stated that the presumptive

sentence was 54 months, with a range of 46-64 months, and noted that a conditional-release

period of five years applied if the sentence was executed. The district court imposed an

executed 54-month sentence for the first-degree DWI with concurrent sentences for the

other counts.

       One week later, at the district court’s initiative, the district court held a second

sentencing hearing to correct Hoshal’s sentence by adding the mandatory five-year

conditional-release period. Immediately before the hearing, Hoshal formally moved to

withdraw his guilty plea on the ground that he was unaware of the conditional-release

period. The district court subsequently denied the motion, concluding that Hoshal’s plea


                                             3
was accurate, voluntary, and intelligent because he received adequate notice that he would

be subject to a conditional-release period.

       Hoshal asserts that his plea is invalid because the conditional-release term was

added to his sentence after he pleaded guilty in exchange for a definite sentence. See, e.g.,

State v. Wukawitz, 662 N.W.2d 517, 520 (Minn. 2003) (holding that a district court may

allow a defendant to withdraw a plea “in those limited circumstances where imposition of

a conditional-release term after sentencing would violate the plea agreement”). But Hoshal

pleaded guilty without any kind of sentencing agreement. Nothing in the record supports

Hoshal’s assertion that he pleaded “with the expectation that he would receive no more

than the presumptive guidelines range.” Cf. State v. Garcia, 582 N.W.2d 879, 882 (Minn.

1998) (holding that where the specific sentence promised by the prosecution did not include

the mandatory conditional-release term, the promise was unauthorized by law and the

defendant must be allowed to withdraw the plea).

       Hoshal next argues that he received inadequate notice of the mandatory conditional-

release term. Despite the requirement that the court “ensure” a defendant understands there

is a mandatory conditional-release term,

              [t]he supreme court has consistently held that, when a
              defendant is informed of a possible conditional-release term
              before sentencing, even if that term is not in the plea agreement
              or sentence, the defendant has sufficient notice of the
              consequences of the plea and the plea will be considered . . .
              intelligent.




                                              4
Kubrom v. State, 863 N.W.2d 88, 93 (Minn. App. 2015). Here, the specific length of the

conditional-release period was noted on Hoshal’s sentencing worksheet,1 and Hoshal did

not agree to a specific period of incarceration in exchange for a guilty plea. Moreover, the

district court gave Hoshal notice that correction is required and corrected the sentence one

week after the original sentence was imposed. Thus, Hoshal did not have a crystallized

expectation of finality in the sentence. See State v. Calmes, 632 N.W.2d 641, 649 (Minn.

2001) (holding that defendant’s sentence was properly modified to include a conditional-

release term even after defendant was placed upon supervised release because he “knew or

should have known” there was a mandatory conditional-release period based on applicable

statutes and caselaw).     We conclude that because the conditional-release term was

mandatory and nonwaivable, and because the sentencing worksheet gave Hoshal proper

notice of the mandatory conditional-release period, Hoshal’s plea was intelligent.

Therefore, Hoshal’s plea is valid and the district court did not abuse its discretion by

denying Hoshal’s motion to withdraw his plea.

       Affirmed.




1
  Additionally, the sentencing memorandum Hoshal’s counsel submitted to the district
court prior to the first sentencing hearing noted that if Hoshal’s “sentence is executed it is
subject to a 5-year term of conditional release.”

                                              5